El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por resolución de 8 de mayo de 1918 la corte municipal del pueblo de Patillas, declaró justificada a favor de Francisco Echevarría Altuna la posesión de una casa que había construido en solar del municipio de dicho pueblo, inscrito en el Eegistro de la Propiedad de Gruayama, ordenando la inscripción de tal posesión en dicho registro sin perjuicio de tercero de mejor derecho, a cuyo fin se entregaría al intere-sado el expediente posesorio instruido.
El Registrador de Gruayama denegó la inscripción por no-ta de 24 de mayo citado consignando como razones de su negativa: primera, que en el expediente no aparece devuelta al secretario de la Corte Municipal de Patillas la cédula original librada para la citación de los colindantes y del fiscal, para que con examen de su diligenciado pudiera conocer el *266juez si fueron los mismos debidamente citados; segunda, que no consta que fuera citado el fiscal, ni lugar, día y bora en que se llevó a efecto la citación, ni que la persona que la practicó entregara a los colindantes de la finca la copia de la citación, haciendo constar a su dorso la fecha y sitio de la entrega de la notificación, firmándola; tercera, que no apa-rece del expediente la necesaria autorización del municipio de Patillas para la edificación de la casa. Se hacen constar co-mo subsanables los defectos de no ser firme la resolución y de no estar certificada por el secretario de la corte.
■ Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto;
Al resolver en 31 de marzo de 1916 el caso de Pérez de Tudela v. El Registrador de Humacao, dijimos:
“En cuanto a la falta de la cédula de citación de los co-lindantes, diremos que la ley sólo exige que se cumpla este requisito, pero ni el registrador ha citado, ni hemos encon-trado nosotros precepto alguno que ordene que la cédula de notificación se una al expediente. En este caso existe unida al expediente la declaración jurada- de la persona que citó a los colindantes, quedando de tal modo demostrado el cum-plimiento de lo exigido por la ley.” 23 D. P. R. 670.
La anterior doctrina es aplicable al presente caso, y ella se basa en que al verificar la citación de los colindantes no se trata de adquirir jurisdicción sobre las personas citadas sino de cumplir un precepto legal, cuyo cumplimiento queda suficientemente demostrado con la declaración jurada de la, persona que citó a los colindantes, la cual existe unida al expediente. Quiñones v. El Registrador de San Germán, 23 D. P. R. 587.
La ley para reglamentar la presentación de evidencia en los procedimientos civiles, aprobada en 9 de marzo de 1905, establece en su artículo 128 que podrá hacerse uso de un affidavit, entre otros casos, para probar la entrega de, una citación en una acción o procedimiento especial y ese precep-*267to es de aplicación a la citación de colindantes en los expe-dientes posesorios.
Ratificamos nuestra decisión en el caso de Pérez de Tudela v. El Registrador de Humacao, no obstante nuestra decisión posterior en el caso de Delgado v. El Registrador de Humacao, 25 D. P. R. 486.
La información posesoria debe practicarse con audiencia del ministerio fiscal, y su intervención se limitará a procurar que se guarden en el expediente las formas de la ley, según precepto del artículo 390 de la Ley Hipotecaria. La au-diencia e intervención expresadas lian tenido lugar, pues el fiscal de la Corte de Distrito de Guayama manifestó por es-crito que nada oponía a la aprobación del expediente por ha-berse guardado en él las formalidades de ley.
Aunque no aparece del expediente la autorización del mu-nicipio de Patillas para la edificación de la casa, no vemos que tal autorización fuera necesaria; pero si lo era, quedó subsanada la falta con la citación que para la instrucción del expediente se hizo al alcalde municipal de Patillas en repre-sentación del municipio y con la declaración jurada del mismo alcalde, expresiva de que no se oponía a su tramitación y de que la finca pertenecía al peticionario por haberla fabri-cado con peculio propio.
En cuanto a los defectos subsanables apuntados en la nota recurrida, el primero, consistente en no ser firme la resolu-ción aprobatoria del expediente, no existe, pues aquella reso-lución quedó firme "desde su fecha por la razón de no haberse hecho oposición alguna a la aprobación del expediente. Quiñones v. El Registrador de San Germán, supra; y el segundo defecto de no estar certificada la resolución por el secretario de la corte, ciertamente es de estimarse, pues aparece firmada solamente por el juez municipal y habiendo en dicho juzgado un secretario es bien claro que debió certificarla. Pérez de Tudela v. El Registrador de Humacao, supra. El recurrente en su alegato reconoce la existencia de dicho defecto.
Por las razones • expuestas, es de revocarse la nota recu-*268rrida, ordenándose al registrador que verifique la inscripción denegada con el defecto subsanable últimamente expresado.

Revocada la nota recurrida, y ordenada la inscripción cón el defecto subsanable apun-tado.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, AI-drey y Hutchison.